Case 2:15-cv-00880-TC Document 82-1 Filed 11/02/18 Page 1 of 13

Excerpts from Dr. Larowe’s Deposition
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Case 2:15-cv-00880-TC Document 82-1 Filed 11/02/18 Fag
June 06, 2018

e2 of 13
CROWSON v LAROWE

Dr. Judd Larowe

 

IN THE UNITED STATES DISTRICT COURT

CENTRAL DIVISION

MARTIN CROWSON,

 

DEPOSITION OF DR. JUDD LAROWE
Taken at the Courtyard Marriott
185 South 1470 East
St. George, Utah

On Wednesday, June 6, 2018
At 9:03 A.M.

Reported by: J. Elizabeth Robison, RPR, CCR

 

)
)
Plaintiff, )
)
VS. sc
}2:15-CV-880-
JUDD LAROWE, BRET LYMAN, et al.,)
) Judge Tena
Defendant. ) Campbell
)

1

 

RIJS

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services

 

 
Case 2:15-cv-00880-TC Document 82-1 Filed 11/02/18 FeROY of 13

 

oOo SY DH OO SP WF MH HE

tO
CO oOo

12
12
13
14
15
16
17
18
19
20
21
22
23
24
25

WSON v LAROWE
June 06, 2018 Dr. Judd Larowe
25
Q. Is there a day of the week that you go out

to the jail?

A. Usually Tuesdays, sometimes Thursdays.

QO. Okay. During the time period, from
6-25-2014 to 7-1-2014, do you know what day you
went out to the hosp -- or to the prison, if you
did go out to the prison?

A, I don't have a clue. I don't remember
when Tuesday would have fallen in that year. And
in addition, Tuesdays and Thursdays are my current
schedule. I've gone Mondays. I've gone
Wednesdays. So I'm not even sure on that.

QO. Okay. No record —- do you have a record

of when you went to the jail?

A. I do not.

Q. Do you have a memory of seeing Mr. Crowson
at all?

A. I don't recall ever seeing Mr. Crowson,

either during this time frame or any other time

frame.

Q. Okay.

A. I may have. I just have no recollection
of it.

QO. When you do see a patient, do you record

it in the CorEMR?

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services

 

ee

 
oO SS HM OO SP WH NY FF

10
ii
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 82-1 Filed 11/02/18 rage 4 of 13
OWSON v LAROWE
June 06, 2018 Dr. Judd Larowe

 

A, Ido. There is a note for each visit that
I perform.

QO. Okay. So if you had.seen Mr. Crowson,
then your name would appear here, in that third

column; is that correct?

A. I have no idea on where it would occur.

OQ. Okay.

A. So they have an electronic medical record,
and I enter in my visits. Where it would appear or

not appear, I don't have a clue.

Q. All right. Have you seen anything in the
records, that you've reviewed, that would indicate
that you did, personally, see Mr. Crowson?

A. I have seen no records of my personal
evaluation of Mr. Crowson.

Q. Okay. On 6-28-14, Mr. Johnson noted that,
"The BP," I assume that's blood pressure, "is
elevated at this time and reported to MD."

A. I'm sorry. What day?

Q. On 6-28-14, at 2:07 P.M.

A. T don't recall that. So...

Qo. Okay.

A. Tt certainly could have happened. I don't
recall.

oO. What's -- in terms of what you would have

 

26

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services
Oo a1 DO OF EF WH HF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 82-1 Filed 11/02/18 FARO Wedr y LAROWE

 

 

June 06, 2018 Dr. Judd Larowe
28
A. We deal with this quite routinely.
Q. All right. Let's talk about

methamphetamine withdrawals.

If a med -- person who's addicted to
methamphetamine goes off of the drug, how long does
it take for that to get out of their system?

MR. MCGARRY: Object to the form. Go

ahead.

A. Usually 72 hours. Sometimes a little
longer.

Q. Okay. As far as these symptoms that you

called "psychoses" go, is that associated with
methamphetamine withdrawals?
MR. MCGARRY: Same objection.

A. A lot of things are connected with
withdrawals. People will be confused quite often
during the withdrawal stage. They can be agitated.
They can have a multitude of symptoms, including

hypertension, diaphoresis, tachypnea, tachycardia.

Q. What's diaphoresis?

A. Sweating.

Q. And the second one, the tachy --

A. Tachypnea is rapid respiratory rate, and

tachycardia is rapid pulse rate.

Q. Right. How long do those symptoms last in

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services
co wT nm OW & WH NY EF

10
11

120

13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 82-1 Filed 11/02/18 Rew vy LAROWE

June 06, 2018 Dr. Judd Larowe

 

 

30
withdrawal symptoms from heroin similar to what

they are from methamphetamine?
MR. MCGARRY: Object as to form.

A. The withdrawal symptoms to heroin, once
again, very nonspecific: Nausea, diaphoresis,
tachycardia, tachypnea, elevated blood pressure.
And those might last longer than methamphetamine.
The half-life for heroin is going to be a little
longer.

QO. Okay. And when you say a little bit
longer, what's the time period, do you think?

A. IT don't know. I couldn't give you a
precise opinion on that.

QO. What about alcohol withdrawal symptoms?

AY They can last longer. Usually, the time
of onset is within 72 hours of cessation. But
especially when you're talking about delirium

tremens, that can go on for days and days.

Q. Can it go on for weeks?

A, Not weeks.

QO. Can it start weeks after?

A. No, it cannot.

oO. And by "delirium tremens," what do you

mean by that?

A. The DTs, the typical symptoms: Visual

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services
oO as HH OF FSF WD NM EF

10
iL
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 2:15-cv-00880-TC Document 82-1 Filed 11/02/18 rage 7 of 13
GROWSON v LAROWE
June 06, 2018 Dr. Judd Larowe
31

hallucinations, auditory hallucinations, tactile.

T won't call them hallucinations. But you can have
odd tactile sensations, confusion, agitation. And
then pretty much the same symptoms as we've
discussed with the others.

Q. Would not knowing what kind of work you
had done prior to incarceration be a delirium
tremens?

A. That's a pretty --

MR. MCGARRY: Object to form.

A. —-- nonspecific —--

MR. MCGARRY: Sorry, Judd.

A. Oh.

MR. MCGARRY: Object to form. Go ahead.

A. Okay. That's a pretty nonspecific
complaint. So that could be part of that.

Q. Okay. Do you recall receiving any
information from Mike Johnson that's not contained
in these notes?

A. I don't.

QO. As you reviewed these notes, did you see
anything in there that you thought would be
specific, as it relates to a delirium tremens?

A. No, I did not. These symptoms are

nonspecific. There are a lot of different disease

 

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services
oo wa DH OO SP WwW NY FH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 2:15-cv-00880-TC Document 82-1 Filed 11/02/18 BN LAROWE
Vv

June 06, 20138 Dr. Judd Larowe

 

 

34
encephalopathy. Specifically, there is a finding

of fetor hepaticus. The breath smells fruity,
yeah, oftentimes in these individuals. Sometimes
there will be jaundice. They can be quite agitated
as well. But once again, those fall under many
subheadings. But those are the things you might
typically see in that case.

O. Okay. If you suspect that somebody has
metabolic encephalopathy, what's the appropriate
course of treatment?

A. The appropriate course of treatment in
that case, several things. One, you treat the
agitation. Number two, you also would give them
either neomycin or lactulose. Those help reduce
ammonia levels. Typically, you'd give them
thiamine, because anyone with hepatic
encephalopathy is usually thiamine deficient.
They're also usually deficient in other vitamins,
so we typically give them a muiti-vitamin. We give
them thiamine. You would treat them with lactulose
or neomycin. You would treat their agitation as
well. You know, those are the main things --

QO. Okay.

—— that you would use.

Qo. What diagnostic tools do you have

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services
oO aS DH oO SB WH HB

10
11
12
13
14
15
16
L7
18
19
20
21
22
23
24
25

 

2:15-cv-00880-TC Document 82-1 Filed 11/02/18 Page 9 of 13
Case 2:15-cv GROWSON v LAROWE
June 06, 2018 Dr. Judd Larowe
38

nursing staff and myself are all on board with

this -- is: You know, the patient comes first.
Whatever we need to do to make sure we protect the
patient. Sono. If Mike had felt that the patient
needed to be transported or thought there was even
a question, we would have transported him at that
time.

QO. Okay.

A. I'm not going to keep someone in the jail
when the appropriate course of action is to have
them seen in the emergency room.

QO. Which makes your ability to rely on

Mr. Johnson critical; isn't that true?

A. It does. It does.
QO. Outside of the -- I know you don't keep
notes of -- or records outside the jail.

Do you have any procedures or protocols
for following up on patients, who you know have
been having some sort of symptoms, like being dazed
and confused?

MR. MCGARRY: Let me just ask for a
clarification.

MR. SCHRITEVER: Yeah.

MR. MCGARRY: You mean -- so a patient who

is still an inmate, when you say "following up,"

 

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services
oO aT D OO FSF W

19
li
12
i3
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 82-1 Filed 11/02/18 Page 10 of.13

GROWSON v LAROWE
r

June 06, 2018 D

Judd Larowe

 

not somebody who's been transferred to the
emergency department or been released from the
jail, but is sill incarcerated?

MR. SCHRIEVER: Correct, anc I can make it
more specific.

Q. For example, in this case, Mr. Johnson --
the records indicate that he contacted you on June
28th.

Do you have any Kind of tickler system or
policies or procedures where on June 29th you would
call and say, "Hey, what's going on with Inmate
Crowson?"

A. I don't. Mr. Crowson was transported to
booking or moved from wherever he was before to the
booking area, which is immediately adjacent to
medical. And when they are moved to booking,
medical will do rounds on them every shift, and I
believe the deputies check on them every 30
minutes. And so there’s pretty close observation.
So that ensures good follow-up. And then if
something occurs during their rounds or if they're
notified by a deputy, they would give me a call.

Q. Okay. Now, I'm not necessarily familiar
with hospital protocol or the way hospitals work.

But you have worked in a hospital; right?

 

39

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services

 
oOo wa nw OFF FSF W HW FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 82-1 Filed 11/02/18 PASSO y | AROWE

 

 

June 06, 2018 Dr. Judd Larowe
40
A. Correct.
Q. When you have patients under your care in
a hospital, is there a -- is there a time period in

which the doctor is going to say, "All right. I
need to check up on this patient,” or is there --
how did that work?
MR. MCGARRY: Object to form. Incomplete
hypothetical.
MR. MYLAR: Join.
A. In a hospitalized patient, you would round
on them daily. That's a minimum.
Q. Okay. And that's the doctor is going to
round on them daily?
A. Correct.
QO. And then the nurses are there in addition

to that; right?

A. Correct.
Q. In the jail system, that's different?
A. It's not a hospital.

Q. Right. But the purpose of putting him in

booking was so that he could be under observation;

right?
A. Correct.
Q. And so the nurses are there checking on

him once per shift at a minimum?

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services
co ~~+F mdm OO Be Ww NH

10
11
12
i3
14
15
16
17
18
19
20
21
22
23
24

25

Case 2:15-cv-00880-TC Document 82-1 Filed 11/02/18 PasoWwe

ON v LAROWE

June 06, 2018 Dr. Judd Larowe

 

anything in your recollection from speaking with
Mr. Johnson that Mr. Crowson was agitated or
suffering from agitation?

A. Well, I think the confused part, yes. And
if you look at the note on the 29th, he actually
looked like he was doing better, 9:43 at that time.
So yeah, these symptoms are vague and fit a number
of diagnostic criteria. But yeah, he -- I would
agree with that, the confusion and that.

Q. Okay. And I want to break this down a
little bit, because you say you agree. But I'm not

sure what we're agreeing with.

A. I'm sorry.

Q. I want to break this down a little bit
more.

A. Yes.

Q. When you use the term "agitation" in

relation to alcohol withdrawal symptoms, describe
that for me. What does that look like?

A. Oh, it can be a variety of findings.
Anywhere from being violent and aggressive to not
knowing where you're at, what you're doing, not
having a recollection of things that have occurred.
You know, the classic seeing spiders on the wall

sort of thing. Patients can be terribly

 

46

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services

 
Oo ~1T ® im BSP Ww HM FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 2:15-cv-00880-TC Document 82-1 Filed 11/02/18 PAB OW SON v LAROWE

June 06, 2018 Dr. Judd Larowe

 

 

al

uncooperative during these times. So that's what I

would consider to fall under that heading.

Q. Okay. And that's all under the heading of
agitation?

A. Yes.

QO. Okay. Like -- and let me -- I'm just
asking this. I'm not meaning to argue with you.

But like, you said, "Seeing spiders on the wail."
That -- I wouid consider that a visual
hallucination, but does that still fall under the

rubric of agitation?

A. I think it's semantics really --
Q. Okay.
A. -- at that point. I mean, agitation is a

very broad term.

Q. Okay. And then the hallucinations
visually, you gave me the example of spiders
climbing on the wall?

A. That's kind of the classic one. Pink
elephants or whatever else you want to —-- you want
to describe. But I've had people think they were
ice fishing --

Q. Okay.

A. -- when I would evaluate them. 50 it can

be pretty wild.

 

 

J. Elizabeth Van Fieet, RPR, CCR
DepomaxMerit Litigation Services
